Case 3:14-cv-00548-SMY Document 119 Filed 02/12/21 Page 1 of 1 Page ID #1710
        Case: 20-2832  Document: 22      Filed: 02/11/2021   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                              Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                    Phone: (312) 435-5850
             Chicago, Illinois 60604                                                          www.ca7.uscourts.gov




                                                            ORDER
 February 11, 2021

By the Court:


                                         DR. ROBERT L. MEINDERS, D.C., LTD., individually and
                                         as the representative of a class of similiarly-situated persons,
                                          Plaintiff - Appellant

 No. 20-2832                             v.

                                         UNITED HEALTHCARE SERVICES, INC. and
                                         UNITEDHEALTHCARE OF ILLINOIS, INC.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 3:14-cv-00548-SMY
 Southern District of Illinois
 District Judge David R. Herndon


IT IS ORDERED that counsel in this appeal shall present oral argument either
telephonically or by video communications. No attorneys will be present in the courtroom.
The clerk’s office will contact counsel with further instructions.

MOTIONS TO WAIVE ORAL ARGUMENT: If the appeal can be resolved based on the
briefs and record and the decisional process would not be significantly aided by oral
argument, see FED . R. APP. P. 34(a), counsel may file a motion under Circuit Rule 34(e) to
waive oral argument. The court encourages counsel to confer with opposing counsel
when considering a motion to waive oral argument and prefers joint motions. A motion
to waive oral argument must be filed no later than seven days before the date of
argument.
 form name: c7_Order_BTC(form ID: 178)
